United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1257
                                   ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Lonnie Youngbear, also known as        *
Alex Little Bear,                      *      [UNPUBLISHED]
                                       *
             Defendant-Appellant.      *
                                  ___________

                             Submitted: June 13, 2006
                                Filed: June 21, 2006
                                 ___________

Before BYE, LAY, and RILEY, Circuit Judges.
                              ___________

PER CURIAM.

       Lonnie Youngbear, aka Alex Little Bear, pled guilty to sexual abuse of a minor
in violation of 18 U.S.C. § 2242(2). Although the presentence report recommended
an applicable guideline sentencing range of 151 to 188 months’ imprisonment, the
district court1 sentenced Youngbear to a term of 220 months’ imprisonment.
Youngbear appeals, arguing the sentence is unreasonable. We affirm.



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       Youngbear was originally charged with four counts of sexual contact with three
different children, in violation of 18 U.S.C. §§ 2244(a)(1), (2) and 2241(c), and one
count of sexual abuse of a minor who was incapable of consenting, in violation of 18
U.S.C. § 2242(2). Pursuant to a plea agreement, Youngbear pled guilty to one count
of sexual abuse of a minor incapable of consenting and the government dismissed the
remaining counts. In arriving at a recommended sentencing range of 151 to 188
months under the advisory federal sentencing guidelines, the United States Probation
Office calculated a total offense level of 29 and a criminal history category of VI.

       The district court ultimately sentenced Youngbear to 220 months’ incarceration.
The court characterized Youngbear’s criminal history as “terrible” and “very
disturbing.” Youngbear has been convicted of a broad range of offenses during his
adult life, including third degree theft (two separate times), second degree theft (two
separate times), assault causing injury, three counts of burglary, felony escape, driving
while intoxicated, simple assault, and felony failure to appear. Not all of these
offenses were included in the calculation of Youngbear’s criminal history category.
Youngbear also had his probation or parole revoked on numerous occasions and
committed offenses while on probation or parole. In discussing Youngbear’s criminal
history, the court noted, “Every time he’s gone into custody, he has come out of
custody and has immediately started engaging in other illegal conduct.” In addition,
the district court looked at the dismissed charges alleging sexual abuse of other
children and was “disturbed about whether or not [Youngbear is] a chronic
pedophile.” The court noted it was “authorized to take into account dismissed charges
in deciding what sentence to impose here.”

      After noting that it was required to take into account the advisory guidelines
and the sentencing factors set forth in 18 U.S.C. § 3553, the district court concluded
that Youngbear’s criminal history category was not adequate because it did not take
into account the likelihood that he would commit other crimes. In its written
statement of reasons for the sentence, the district court explained:

                                          -2-
      The Court departed upward in this case pursuant to USSG §4A1.3,
      Inadequacy of Criminal History. The Court determined the likelihood
      the defendant will commit other crimes was high, as every time he was
      released from custody in the past, he committed crimes. There were
      several criminal convictions which were not taken into account when the
      defendant’s criminal history category was figured. Although, the
      defendant’s criminal history category was a level VI, the Court moved
      incrementally down the sentencing table to level 31 in criminal history
      category VI when he fashioned the sentence for this case. The Court
      also took into account dismissed charges of sexual abuse of children.
      The defendant is very dangerous, especially to children.

       Youngbear argues the district court’s upward departure from the guidelines was
unreasonable and that the district court failed to comply with 18 U.S.C. § 3553(a).
We review a decision to depart upward under the advisory guidelines for an abuse of
discretion. United States v. Mashek, 406 F.3d 1012, 1017 (8th Cir. 2005). The
resulting sentence is reviewed for reasonableness. United States v. Booker, 543 U.S.
220, 264 (2005).

       The district court determined the applicable guideline range and considered
several appropriate factors in arriving at its conclusion that an upward departure was
warranted under U.S. Sentencing Guidelines § 4A1.3. “Our cases recognize that even
when a defendant scores sufficient criminal history points to place him in category VI,
the district court may depart upward on the ground that even the highest category
seriously under-represents the seriousness of the defendant’s criminal history.” United
States v. Shannon, 414 F.3d 921, 923 (8th Cir. 2005). Youngbear had several prior
convictions that were not used to calculate his criminal history. Moreover, the district
court noted Youngbear committed crimes “every time he was released from custody.”
See United States v. Schwalk, 412 F.3d 929, 933 (8th Cir. 2005) (“[E]ven offenses
which are minor and dissimilar to the instant crime may serve as evidence of
likelihood of recidivism if they evince the defendant’s incorrigibility.” (quotations and
citations omitted)). In addition, although this is Youngbear’s first conviction for


                                          -3-
child sexual abuse, the allegations and dismissed charges that he sexually abused other
children “indicate[] a likelihood of future sexual abuse not reflected in his criminal
history category.” United States v. Mugan, 441 F.3d 622, 633 (8th Cir. 2006); see also
United States v. Cramer, 414 F.3d 983, 987 (8th Cir. 2005) (citing United States v.
Fawbush, 946 F.2d 584, 587 (8th Cir. 1991)). In light of the aggravating
circumstances present in this case, we conclude the district court did not abuse its
discretion in determining an upward departure was warranted.

       We also believe the ultimate sentence of 220 months’ imprisonment is
reasonable under § 3553(a) for the reasons discussed above. The record reflects the
district court took into account the relevant § 3553(a) factors such as Youngbear’s
criminal history and the need to promote respect for the law, provide deterrence, and
protect the public from further crimes. See 18 U.S.C. § 3553(a)(1), (2). In light of
Youngbear’s extensive criminal history and the dismissed child sexual abuse charges
against him, we cannot conclude the sentence imposed by the district court was
unreasonable.

      For the above stated reasons, we affirm.
                      ______________________________




                                         -4-